Citation Nr: 0906053	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from December 1957 to June 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision that, 
in pertinent part, denied service connection for diabetes 
mellitus.  The Veteran timely appealed.

Correspondence received from the Veteran in August 2005 could 
be construed as claims for secondary service connection for 
various disabilities, each claimed as due to or the result of 
his diabetes mellitus.  The matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

It is at least as likely as not that the conditions of the 
Veteran's service involved duty or visitation in the Republic 
of Vietnam during the Vietnam era; hence, he is presumed to 
have been exposed to Agent Orange in service.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on 
the basis that his current diabetes mellitus is the result of 
exposure to herbicides in service.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acne form diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era Veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

As previously noted herein, Type 2 diabetes is listed among 
the diseases presumed to be associated with Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The record reflects that 
the Veteran was first diagnosed with adult-onset diabetes 
mellitus more than one year after his military discharge from 
service.  

As such, the central matter to be determined in this case is 
whether the Veteran is entitled to a presumption of exposure 
to Agent Orange based on service in Vietnam during the 
Vietnam era.  If so, service connection for his diagnosed 
diabetes may be granted on the basis that the disorder is 
presumed to be the result of in-service Agent Orange 
exposure.  

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.)

The U.S. Court of Appeals for the Federal Circuit has agreed 
with VA's interpretation of its regulations that "duty or 
visitation" in the Republic of Vietnam seems to contemplate 
actual presence on the landmass of the country.  Haas v. 
Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009).  Hence, a Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters is not entitled to a presumption of service connection 
for disabilities claimed as due to exposure to herbicides, 
including Agent Orange.  Id.

The Veteran's naval personnel records reflect that he served 
aboard the U.S.S. Current (ARS-22) from March 1966 to 
September 1968 and that he was awarded the Vietnam Service 
Medal for service aboard that ship from April 1967 to May 
1967.  His DD Form 214 reflects that his military specialty 
was a personnelman (PN-0000), during the period from January 
1966 to October 1971.  His service personnel records do not 
reflect duty or visitation in Vietnam.

Indeed, the Veteran acknowledges that he had never been 
assigned duty in the Republic of Vietnam.  He contends, 
however, that he had in-country service in Vietnam as a 
result of disembarking from the ship in Nha Trang, Vietnam, 
to go to the Fleet Post Office and pick up mail for the ship 
and crew.  Specifically, one of his jobs aboard ship was to 
send a message to the Subic Bay Fleet Post Office to have the 
mail forwarded and to pick up the mail for delivery to the 
ship.

In August 2005, the veteran submitted a handwritten letter 
from a former Commanding Officer of the U.S.S. Current (ARS-
22), attesting that the Veteran indeed was required to go to 
the closest base on shore to deliver and pick up mail.  The 
Ex-Commanding Officer stated that the Veteran went ashore in 
different ports on the Vietnam coast from Da Nang to Vung 
Tau.

In May 2008, the Veteran submitted a typed letter from a CPO 
(retired) of the U.S. Navy, who also attested that the 
Veteran left the ship and went ashore to get the mail from 
the Fleet Post Office at Nha Trang, Vietnam.  Specifically, 
the CPO (retired) stated that, during a period in April 1967 
when the U.S.S. Current (ARS-22) was conducting salvage 
operations of the MS Amastra Shell Oil Tanker, the Veteran 
left the ship and went ashore at Nha Trang to get mail.

The Veteran's service personnel records include a Meritorious 
Unit Commendation for the unit's role in the successful 
salvage operations of MS Amastra and other vessels, during 
operations in Southeast Asia for the period from January to 
July 1967.

The Board finds that the evidence in support of the Veteran's 
claim includes the Veteran's service personnel records and 
awards, the statements from the Ex-Commanding Officer and CPO 
(retired), and the Veteran's statements.

The Board finds the Veteran's statements credible, and 
supported by two former naval officers.  The Veteran is 
competent to testify as to his experiences in service.  
Military personnel are competent to testify as to their 
observations.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to a presumption of 
exposure to Agent Orange based on service in Vietnam during 
the Vietnam era.  Hence, service connection is warranted for 
diabetes mellitus.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  
38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


